United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2212
                                    ___________

Cynthia Jiles,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Eric K. Shinseki; Secretary,             *
Department of Veterans Affairs,          *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: August 19, 2010
                                 Filed: August 24, 2010
                                  ___________

Before WOLLMAN, MELLOY and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Cynthia Jiles appeals the district court’s1 preservice dismissal of her
employment-discrimination action. Upon de novo review, see Moore v. Sims, 200
F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we agree with the district court that the
complaint failed to state a claim, see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-52
(2009) (assuming veracity of well-pleaded factual allegations, court should determine



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
whether they plausibly give rise to entitlement to relief). Accordingly, we affirm.
See 8th Cir. R. 47B.
                      ______________________________




                                        -2-